.~   '   .
                           CAUSE No.-1286119-A


EX PARTE,                                §       IN THE TEXAS COURT


ERICKSON, WILLIAM EDWARD,                §       OF   ~RIMINAL   APPEALS,


(Applicant)                              §       AUSTIN, TEXAS


  APPLICANT'S MOTION TO REMAND PROCEEDINGS                       TRIAL COURT

 TO CONDUCT PROCEEDINGS


TO THE HONORABLE JUSTICES OF


   NOW COMES, WILLIAM E. ERICKSON, applicant, proceeding pro

se in the above styled and numbered cause,            respect~~~~~~~,C~S~
this court to remand this habeas corpus case back to the trial

court to conduct a fact-finding hearing pursuant to V.A.C.C.P.

art·. 11.07., §3(d), whereas, there are still controverted, previously

unresolved facts material to the legality of the applicant's

confinement, which requires such a hearing to resolve his claims

of ineffective assistance of trial and/or appellate counsel.

   In support thereof, applicant would show the court the following:


                                     I.

1. Applicant filed his Application for Writ of Habeas Corpus

on January    2~,   2015, raising the following claims of ineffective

assistance of counsel:

a. Trial Counsel failed to object to inadmissible and prejudicial

victim impact testimonies/evidence;




                                         1.
b. Trial Counsel failed to preserve error by failing to object

to court sentencing applicant in absence of a complete,

statutorilly required (PSI) report;


c. Trial Counsel failed to object to Judge's predetermination

of applicant's life sentence prior to punishment;




e. Appellate Counsel failed to file a Motion for New Trial raising

the above stated ineffective assistance of counsel claims.

See:   (Trial Court Cause No. 1286119-A, !79th District Court,

Harris County, Texas)


2. The State filed its Original Answer on February 11, 2015,

allegin3 there ¥Tere no contraverted, previously unresolved facts

material to the legality of     ~pplicant's   confinement;


3. On February 15, 2015, the trial court, adopted the State's
Proposed Findings of Fact and Conclusions of Law and recommended

relief be denied, without conducting any fact finding procedures

pursuant to V.A.C.C.P. art. 11.07, §3(D);


4. pRIOR TO FILING APPLICANT'S APPLICATION FOR WRIT OF HABEAS

CORPUS, APPLICANT PROVIDED HIS TRIAL ATTORNEY, MR. RICK GONZALEZ,

WITH QUESTIONS   PRETAIN~NG   TO APPLICANT'S INEFFECTIVE ASSISTANCE

OF COUNSEL CLAIMS. However, counsel failed to answer any questions

or respond to applicant's allegations. See:       (EXHIBIT-A)

                                    2•
5. The Texas Court of Criminal     App~als   in THOMPSON V. STATE,

9 S.W.3d 808, 813 (Tex.Crim.App. 1999), emphasived that a claim

of ineffective assistance of counsel must be supported by a record

containing direct evidence as to why counsel took the actions

or made the omissions relied upon as the basis for the claim(s).


6. While there may be some actions that unquestionably fall outside

the spectrum of objectively reasonable trial strategy, generally,

a defendant will have to offer evidence from his attorney

explaining his   actions~in   order to overcome the presumption that

counsel acted pursuant to a reasonable trial strategy. See:

GARCIA V. STATE, 57 S.W.3d 436, 440 (Tex.Crim.App. 2001).


7. Due to applicant's indigent status and incarceration, he is

unable to personally interview his trial and/or appellate attorneys,

to obtain reasons for his actions and/or omissions, nor does

applicant have means of obtaining an attorney or investigator

for this purpose.


8. In order of obtaining counsel's reasons for his actions and/or

omissions, applicant has to rely upon the trial court ordering

counsel to answer applicant's allegations of ineffective

assistance of counsel pursuant to V.A.C.C.P. art. 11.07, §3(d).


                                   II.

   WHEREFORE, PREMISES CONSIDERED, applicant prays this court

remand this case back to the trial court to conduct         proceedin~s

pursuant to V.A.C.C.P. art. 11.07, §3(d), for the reasons stated

herein.
                                               -1-h
Executed on this ~~fcj?          day of   /.'/ - - - - - - ' 2015.
                         ·----
                                   3.
                                 OATH


   I, WILLIAM E. ERICKSON, do declare under the penalty of perjury

that the facts stated herein my motion to remand is true and

correct pursuant to Tex.Civ.Prac.Rem. Code, §132.001 - §132.003.
                                         +h
Executed on this.~/?rc).?    day of        1/     , 2015.
                                        ------------------


William E. Erickson


                        CERTIFICATE OF SERVICE


   Service has been accomplished by sending a copy of this

instrument to the following address: Sharon Y. Chu (Asst.Dist.Attny.)

                                          1201 Franklin St.

                                          Houston, Texas, 77002



William E. Erickson

3060 FM 3514 #1805402

Beaumont, Texas, 77705




                                  4.
                              WILLIAM ERICKSON
                            3060 FM 3514 #1805402
                            BEAUMONT, TEXAS, 77705



MR. RICk GONZALEZ (Attny at Law)
2008 RAINBOW DR.
HOUSTON, TEXAS, 77023

RE: REQUESTING ANSWERS FOR HABEAS CORPUS INVESTIGATION:

Dear Mr. Gonzalez: (Greetings)

   I am in process of conducting an investigation and evaluation
of some potential claims to be pursued on an art. 11.07, Writ
of Habeas Corpus, and I would like for you to answer the included
questitins at your earliest convenience, or by the end of
 '1.- i- 15
~~--~--~--------
                     , if possible. Thank you for your assistance
in this matter.


Best Regards:          1




 1/~ f.
WILLIAM ERICKSON
                  ftc/!t;u

                             ATTORNEY QUESTIONS


A. The Court of Appeals for the 14th District of Texas held
that you failed to preserve error, by failing to object to the
trial court sentencing me in the absence of a complete, statutorily
required PSI Report, whereas, the report excluded: fl) a proposed
client supervision plan, {2) a drug and alcohol evaluation,
and (3) a psychological evaluation. See: Cause No. 14-12-00767-CR.
See also:   (RR~I,   p.5)




                                      1.
   QUESTION ONE: Do you believe the PSI Report in my case should
had contained a PROPOSED CLIENT SUPERVISION PLAN for the iudge's
review/determination of sentence? If not, please state your
reason{s):




   QUESTION TWO: In retrospect, do you believe you should had
obiected to the trial court sentencing me in the absence of
a Proposed Client Supervision Plan in the PSI Report? If not,
please state your reason(s)    for not obiecting:




   QUESTION THREE: Do you believe the PSI Report in my case
should had contained a DRUG and ALCOHOL EVALUATION Report for
the judge's review/determination of sentence, since evidence
existed that suggested drugs and/or alcohol may could had contributed
to the commission of the alleged offense? If not, please state
·your reason{s):




   QUESTION .FOUR:   In retrospect, do you believe you should had
objected to the trial co~rt sentencing me in the absence of
a Drug and Alcohol Evaluation Report in the PSI Report based
on the facts of this case? If not, please state your reason(s)
for not objecting:




                                   2.
QUESTION FIVE: Do you believe the PSI Report in my case should
had contained a PSYCHOLOGICAL EVALUATION Report for the judge's
review/determination of sentence? If not, please state your
reason(s):




QUESTION SIX: In retrospect, do you believe you should had
objected to the trial court sentencing me in the absence of
a Psychological Evaluation Report in the PSI report, since
evidence existed that I was diagnosed with fl). Attention-Deficit
Hyperactivity Disorder,   f2).   Bipolar-Disorder, and {3). Panic
Disorder with Agoraphobia? If not, please state your reason(s)
for not objecting:




B.   During the punishment phase,    (PSI Hearing), the State called
the following witnesses to provide Victim Impact Statements
prior to the Court's sentence or pronouncement of sentence:
1. RONALD AINSWORTH,   2. ELIZABETH AINSWORTH,   and 3. NICOLE HIDALGO

See: PSI Hearing, dated   s~22-12



QUESTION ONE: Do you believe the Trial Court erred by allowing
         'I

these witnesses to provide their Victim Impact Statements in
testimony form,   PRIOR to the Court's sentence of me or pronouncement
of sentence? If not, please state your reason(s):




                                     3
QUESTION TWO: In retrospect, do you believe you should had
obj~cted   to the State's presentment of these witnesses Victim
Impact Statements prior to the Court sentencing me, or pronouncing
sentence? If not, please state your reason(s) for not objecting:




C.   The record reveals that during the admittance of my guilty
plea before the Honorable Randy Roll, on April 30, 2012, a "LIFE
SENTENCE," with the initials R.R., was written on the guilty
plea form. The Court of Appeals for the 14th District of Texas,
in addressing this issue, held this issue was not objected too
prior to sentencing, thus, was waived for appellate review.
See: {c.o.A. No. 14-12-00767-CR)

QUESTION ONE: Do you believe the Honorable Randy Roll erred
by making a notation of a predetermined "LIFE'' sentence before
a punishment hearing was conducted and evidence determined?
If not, please state your reason(s):




QUESTION TWO: Do you believe that the hand writing of the "LIFE
SENTENCE'' notation matches the Hon. Randy Roll's signature on
the same   ~ocument?   If not, please state your reason(s):




                                    4
QUESTION THREE: In retrospect, do you believe you should had
objected to the Honorable judge, Randy Roll, making a        predetermined~'-'.•

sentence of "LIFE" before the punishment hearing was conducted
and evidence reviewed? If not,     please state your reason(s) for
not objecting:




D~   Prior to advising me to plead guilty to the offense of murder,
you were aware that each alleged eyewitness to the alleged
offense provided police with a different version of events,
and one witness, EUGENE HOLLAND,        told police I shot Mr. Ricardo
Hidalgo after Ricardo reached for his gun inside a table drawer.

QUESTION ONE: Do you believe I should had been made aware of
fhe witnesses conflicting statements made to police prior to
advising me to plead guilty to the murder charge and hope for
mercy of the court? If not, please state your reasons I was
not made aware of these exculpatory facts:




QUESTION   TWO~   Do you believe each eyewitness to the alleged
offense should had been independently investigated and interviewed
for defense purposes? If not, please state your reason(s) for
not conducting an independent investigation and interview of
each alleged eyewitness to the alleged offense:




E. Prior to the punishment phase,       I requested several character
witnesses to speak on my behalf (e.g. mother, wife, etc.), however,
you advised me that a support letter written by each individual
would be the best strategy for time purposes.



                                   5.
QUESTION ONE: Do you believe you should have interviewed any
of the character witnesses in which you received support letters
from for defense purposes? If not, please state your reason(s)
for not interviewing each character witness who provided a
support letter on my behalf:




QUESTION TWO: Do you believe you should had conducted an investigation
into my mental history, after discovering I had been admitted
into two different mental health faculties due to my severe
mental defects? If not, please state your reason(s) for not
conducting an investigation into my mental health history:




QUESTION THREE: Do you believe that you should had requested
the appointment of a mental health expert for evaluation purposes
and defense purposes after learning of my mental health    hi~tory

through the support letters,    jail doctors, and myself? if not,
please state your reason(s)    for not seeking and obtaining a
mental health expert for evaluation and/or defense purposes:




   Please ,be advised that each of the above questions needs
to be answered under oath, sworn to/by a ltWARY PUllLIC of the
State of Texas. I sincerely THANK YOU for your assistance in
answering these vital questions.

Respectfully Submitted;

lflffJutldgfk~
William Erickson
3060 FM 3514 #1805402
Beaumont, Texas, 77705           6.
                         CAUSE NO. 1286119-A


EX PARTE,                         §        IN THE TEXAS COURT


ERICKSON, WILLIAM EDWARD,         §        OF CRIMINAL APPEALS,


(Applicant)                       §        AUSTIN, TEXAS


     APPLICANT'S MOTION TO REMAND PROCEEDINGS BACK TO TRIAL COURT

 TO CONDUCT PROCEEDINGS PURSUANT TO V.A.C.C.P. ART. 11.07, §3(d)


TO THE HONORABLE JUSTICES OF SAID COURT:


     NOW COMES, WILLIAM E. ERICKSON, applicant, proceeding pro

se in the above styled and numbered cause, respectfully asks

this court to remand this habeas corpus case back to the trial

court to conduct a fact-finding hearing pursuant to V.A.C.C.P.

art. 11.07, §3(d), whereas, there are still controverted, previously

unresolved facts material to the legality of the applicant's

confinement, which requires such a hearing to resolve his claims

of ineffective assistance of trial and/or appellate counsel.

     In support thereof, applicant would show the court the following:


                                  I .

1. Applicant filed his Application for Writ of Habeas Corpus

on   January~~'   2015, raising the following claims of ineffective

assistance of counsel:

a. Trial Counsel failed to object to inadmissible and prejudicial

victim impact testimonies/evidence;




                                   1.
b. Trial Counsel failed to preserve error by failing to object

to court sentencing applicant in absence of a complete,

statutorilly required (PSI) report;


c. Trial Counsel failed to object to Judge's predetermination

of applicant's life sentence prior to punishment;

                         '"\.                       •   •     0     •



d. Trial Counsel failed to conduct an adequate 1nvest1gat1on

into the facts of the case for guilt-innocence and/or punishment

purposes; and


e. Appellate Counsel failed to file a Motion for New Trial raising

the above stated ineffective assistance of counsel claims.

See:   (Trial Court Cause No. 1286119-A, 179th District Court,

Harris County, Texas)


2. The State filed its Original Answer on February          11~   2015,

allegin~     there Here no contraverted, previously unresolved facts

material to the legality of     ~pplicant's   confinement;


3. On February 15, 2015, the trial court, adopted the State's

Proposed Findings of Fact and Conclusions of Law and recommended

relief be denied, without conducting any fact finding procedures

pursuant to V.A.C.C.P. art. 11.07, §3(D);


4.   ~RIOR   TO FILING APPLICANT'S APPLICATION FOR WRIT OF HABEAS

CORPUS, APPLICANT PROVIDED HIS TRIAL ATTORNEY, MR. RICK §ONZALEZ,

WITH QUESTIONS PRETAINING TO APPLICANT'S INEFFECTIVE ASSISTANCE

OF COUNSEL CLAIMS. However, counsel failed to answer any questions

or respond to applicant's allegations. See:       (EXHIBIT-A)

                                    2.


                                                                          J
5. The Texas Court of Criminal     App~als   in THOMPSON V. STATE,

9 S.W.3d 808·, 813 (Tex.Crim.Ap~. 1999), emphasived that a·claim

of ineffective assistance of counsel must be supported by a record

containing direct evidence as to why counsel took the actions

or made the omissions relied upon as the basis for the claim(s).


6. While there may be some actions that unquestionably fall outside

the spectrum of objectively reasonable trial strategy, generall.y,

a defendant will have to offer evidence from his attorney

explaining his actions.in order to overcome the presumption that

counsel acted pursuant to a reasonable trial strategy. See:

GARCIA V. STATE, 57 S.W.3d 436, 440 (Tex.Crim.App. 2001).


7. Due to applicant's indigent status and incarceration, he is

unable to personally interview his trial and/or appellate attorneys,

to obtain reasons for his actions and/or omissions, nor does

applicant have means of obtaining an attorney or investigator

for this purpose.


8. In order of obtaining counsel's reasons for his actions and/or

omissions, applicant has to rely upon the trial court ordering

counsel to   answ~r   applicant's ;allegations of ineffective

assistance of counsel pursuant to V.A.C.C.P. art. 11.07, §3(d).


                                   II.

   WHEREFORE, PREMISES CONSIDERED, applicant prays this court

remand this case back to the trial court to conduct proceedin3s

pursuant to V.A.C.C.P. art. 11.07, §3(d), for the reasons stated

herein.

Executed on this~~'c_)7
                      _____ day of       ; / ·1-h
                                                            2015.
                                               ----     I




                                    3.
                                              OATH


                 I, WILLIAM E. ERICKSON, do declare under the penalty of perjury

              that the facts stated herein my motion to remand is true and

              correct pursuant to Tex.Civ.Prac.Rem. Code, §132.001 - §132.003.
                                                       ·J.-h
t~   -·-:..
              Executed on this ~J?rc).7    day of       1/      , 2015.
                                                     ------------------

              William E. Erickson


                                      CERTIFICATE OF SERVICE


                 Service has been accomplished by sending a copy of this

              instrument to the following address: Sharon Y. Chu (Asst.Dist.Attny.)

                                                       1201 Franklin St.

                                                       Houston, Texas, 77002



              William E. Erickson

              3060 FM 3514 #1805402

              Beaumont, Texas, 77705




                                                4.
\
                                 WILLIAM ERICKSON
                               3060 FM 3514 #1805402
                               BEAUMONT, TEXAS, 77705



MR. RICK GONZALEZ (Attny at Law)
2008 RAINBOW DR.
HOUSTON, TEXAS,        77023

RE: REQUESTING ANSWERS FOR HABEAS CORPUS INVESTIGATION:


Dear Mr. Gonzalez;        (Greetings)

   I am in process of conducting an investigation and evaluation
of some J?Otential claims to be pursued on an art. 11.07, Writ
of Habeas Corpus, and I would like for you to answer the included
questitins at your earliest convenience, or by the end of
 ').- i- 15            , if possible. Thank you for your assistance
~~------~--------
in this matter.


Best Regards;             1




 1/~f:~/
WILLIAM ERICKSON

                                ATTORNEY QUESTIONS


A. The Court of Appeals for the 14th District of          T~xas   h~ld

that you fa i 1 ed to preserve error, by ·fai 1 i ng to object to the
trial court sentencing me in the absence of a complete, statutorily
required PSI Report, whereas, the report excluded: {1) a proposed
client supervision plan,          {2) a drug and alcohol evaluation,
and (3) a psychological evaluation. See: Cause No. 14-12-00767-CR.
See also:     (RR~I,   p.5)




                                         1.
                 QUESTION ONE: Do you believe the PSI Report in my case should
            had contained a PROPOSED CLIENT SUPERVISION PLAN for the iudge's
            review/determination of sentence? If not, please state your
            reason{s):
l   .. -.




                 QUESTION TWO:     In retrospect, do you believe you should had
            obiected to the trial court sentencing me in the absence of
            a Proposed Client Supervision Plan in the PSI Report? If not,
            please state your reason(s)       for not obiecting:




                 QUESTION THREE: Do you believe the PSI Report 1n my case
            should had contained a DRUG and ALCOHOL EVALUATION Report for
            the judge's review/determination of sentence, since evidence
            existed that suggested drugs and/or alcohol may could had contributed
            io   the commission of the alleged offense? If not, please state
            your   reason~s):




                 QUESTION .FOUR:    In retrospect, do you believe you •Should had
            objected to the trial court sentencing me in the absence of
            a Drug and Alcohol Evaluation Report in the PSI Report based
            on the facts of this case? If not, please state your reason(s)
            for not objecting:




                                                  2.
QUESTION FIVE: Do you believe the PSI Report in my case should
had contained a PSYCHOLOGICAL EVALUATION Report for the judge's
review/determinat~on of sentence? If not,       please state your
reason{s):




QUESTION SIX: In retrospect, do you believe you should had
objected to the trial court sentencing me in the absence of
a Psychological Evaluation Report in the PSI report, since
evidence existed that I was diagnosed with       ~1).   Attention-Deficit
Hyperactivity Disorder,     ~2).   Bipolar-Disorder, and (3). Pariic
Disorder with Agoraphobia? If not, please state your reason{s)
for not objecting:




B.   During the punishment phase, {PSI Hearing), the State called
the following witnesses to provide Victim Impact Statements
prior to the Court's sentence or pronouncement of sentence:
1. RONALD AINSWORTH,     2. ELIZABETH AINSWORTH, and.3. NICOLE HIDALGO

See: PSI Hearing, dated 8-22-12

QUESTION ONE: Do you believe the Trial Court erred by allowing
           I

these   witnesse~   to provide their Victim Impact Statements in
testimony form,     PRIOR 'to the Court's sentence of me or pronouncement
of sentence? If not, please state your reason{s):




                                       3
QUESTION TWO: In retrospect, do you believe you should had
obj~cted    to the State's presentment of these witnesses Victim
Impact Statements prior to the Court sentencing me, or pronouncing
sentence? If not, please state your         reason~s)   for not objecting:




C.     The record reveals that during the admittance of my guilty
plea before the Honorable Randy Roll, on April 30, 2012, a ''LIFE
SENTENCE," with the initials R.R., was written on the guilty
plea form. The Court of Appeals for the 14th District of Texas,
in addressing this issue, held this issue was not objected too
prior to sentencing, thus, was waived for appellate review.
See:    (C.O.A. No. 14-12-00767-CR)

QUESTION ONE: Do you believe      th~   Honorable Randy Roll erred
by making a notation of a predetermined "LIFE'' sentence before
a punishment hearing was conducted and evidence determined?
If not, please state your      reason~s):




QUESTION TWO: Do you believe th~t the hand writing of the "LIFE
SENTENCE'' n6tation matches the Hon. Randy Roll's signature on
the same    ~ocument?   If not, please state your reason(s):




                                        4
QUESTION THREE: In retrospect, do you believe you should had
objected to the Honorable judge, Randy Roll, making a       predeterminedi~!.

sentence of "LIFE" before the punishment hearing was conducted
and evidence reviewed? If not,       please state your reason(s)   for
not objecting:




n~   Prior to advising me to plead guilty to the offense of murder,
you were aware that each alleged eyewitness to the alleged
offense provided police with a different version of events,
and one witness, EUGENE HOLLAND,. told police I shot Mr. Ricardo
Hidalgo after Ricardo reached for his gun inside a table drawer.


QUESTION ONE: Do you believe I should had been made aware of
the witnesses conflicting     statem~nts   made to police prior to
advising me to plead guilty to the murder charge and hope for
mercy of the court? If not, please state your reasons I was
not made aware of these exculpatory        facts~




QUESTION   TWO~   Do you believe each eyewitness to the alleged
offense should had been independently investigated and interviewed
for defense   ~urposes?   If not,   please state your reason(s) for
not conducting an     indepen~ent   investigation and interview of
each alleqed eyewitness to the alleged offense:




E. Prior to the punishment phase, I requested several character
witnesses to speak on my behalf (e.g. mother, wife, etc.), hdwever,
you advised me that a support letter written by each individual
would be the best strateqy for time purposes.



                                     5•
QUESTION ONE: Do you believe you should-have interviewed any
of the character witnesses in which you received support letters
from for defense purposes? If not, please state your reason(s)
for not interviewing each character witness who provided a
support letter on my behalf:




QUESTION TWO: Do you believe you should had conducted an investiqation
into my mental history, after discoverinq I had been admitted
into two different mental    h~alth    faculties due to my severe
mental defects? If not, please state your reason(s) for not
conductinq an investiqation into my mental health history:




QUESTION THREE: Do you. believe that you should had requested
the appointment of a mental health expert for evaluation purposes
and defense purposes after    learninq~   of my mental health hiStory
through the support letters,    jail doctors, and myself? if not,
please state your reason(s) for not seeking and obtaininq a
mental health expert for evaluation and/or defense purposes:




   Please ,be advised that each of the above questions needs
to be answered under oath, sworn to/by a fttitlARY PUB;LIC of the
State of Texas. I sincerely THANK YOU for your assistance in
answering these vital questions.

Respectfully Submitted;

 ~mgh~
William Erickson.
3060 FM 3514 #1805402
Beaumont, Texas, 77705            6.
                                         CAUSE NO. 1286119-A


               EX PARTE,                          §       IN THE TEXAS COURT


               ERICKSON, WILLIAM EDWARD,          §       OF CRIMINAL APPEALS,


    .   _:..   (Applicant)                        §       AUSTIN, TEXAS


                 APPLICANT'S MOTION TO REMAND PROCEEDINGS BACK TO TRIAL COURT

                TO CONDUCT PROCEEDINGS PURSUANT TO V.A.C.C.P. ART. 11.07, §3(d)


               TO THE HONORABLE JUSTICES OF SAID COURT:


                  NOW COMES, WILLIAM E. ERICKSON, applicant, proceeding pro
I              se in the above styled and-numbered cause, respectfully     ~sks

               this court to remand this habeas corpus case back to the trial

               court to conduct a fact-finding hearing pursuant to V.A.C.C.P.

               art. 11.07, §3(d), whereas, there are still controveried, previously

               unresolved facts material to the legality of the applicant's

               confinement, which requires such a hearing to resolve his claims

               of ineffective assistance of trial and/or appellate counsel.

                  In support thereof, applicant would show the court the following:


                                                  I .

               1. Applicant filed his Application for Writ of Habeas Corpus

               on January    1~   2015, raising the following claims of ineffective

               assistance of counsel:

               a. Trial Counsel failed to object to inadmissible and prejudicial

               victim impact testimonies/evidence;




                                                   1.
b. Trial Counsel failed to preserve error by failing to object

to court sentencing applicant in absence of a complete,

statutorilly required (PSI) report;


c. Trial Counsel failed to objerit to Judge's predetermination

of app·l i cant's life sentence prior to punishment;


d. Trial Counsel failed to conduct an adequate investigation

into the facts of the case for guilt-innocence and/or punishment

purposes; and


e. Appellate Counsel failed ,. to file a Motion for New Trial raising

the above stated ineffective assistance of counsel claims.

See:   (Trial Court Cause No. 1286119-A, 179th District Court,

Harris County, Texas)


2. The State filed its Original Answer on February 11, 2015,

allegin3 there were no contraverted, previously unresolved facts

material to the legality of   ~pplicant's   confinement;


3. On February 15, 2015, the trial court, adopted the State's

Proposed Findings of Fact and Conclusions of Law and recommended

relief be denied, without conducting any fact finding procedures

pursuant to V.A.C.C.P. art. 11.07, §3(D);


4. pRIOR TO FILING APPLICANT'S APPLICATION FOR WRIT OF HABEAS

CORPUS, APPLICANT PROVIDED HIS TRIAL ATTORNEY, MR. RICK GONZALEZ,

WITH QUESTIONS PRETAINING TO APPLICANT'S INEFFECTIVE ASSISTANCE

OF COUNSEL CLAIMS. However, counsel failed to answer any questions

or respond to applicant's allegations. See:     (EXHIBIT-A)

                                  2.
           5. The Texas Court of Criminal   App~als   in THOMPSON V. STATE,

           9 S.W.3d 808, 813 (Tex.Crim.App. 1999), emphasived that a claim

           of ineffective assistance of counsel must be supported by a record

           containing direct evidence as to why counsel took the actions

           or made the omissions relied upon as the basis for the claim(s).
l   -:..




           6. While there may be some actions that unquestionably fall outside

           the spectrum of objectively reasonable trial strategy, generally,

           a defendant will have to offer evidence from his attorney

           explaining his actions.;in order to overcome the presumption that

           counsel acted pursuant to a reasonable trial strategy. See:

           GARCIA V. STATE, 57 S.W.3d 436, 440 (Tex.Crim.App. 2001).


           7. Due to applicant's indigent status and incarceration, he is
           unable to personally interview his trial and/or      appe~late   attorneys,

           to obtain reasons for his actions and/or omissions, nor does

           applicant have means of obtaining an attorney or investigator

           for this purpose.


           8. In order of obtaining counsel's reasons for his actions and/or

           omissions, applicant has to rely upon the trial court ordering

           counsel to answer applicant's allegations of ineffective
                                                            ?

           assistance of counsel pursuant to V.A.C.C.P. art. 11.07, §3(d).


                                            II.

              WHEREFORE, PREMISES CONSIDERED, applicant prays this court

           remand this case back to the trial court to conduct proceedin3s

           pursuant to V.A.C.C.P. art. 11.07, §3(d), for the reasons stated

           herein.

           Executed on this •$;#/'Ch
                                  ----day     of

                                            3.
                                  OATH


   I, WILLIAM E. ERICKSON, do declare under the penalty of perjury

that   th~   facts stated herein my motion to remand is true and

correct pursuant to Tex.Civ.Prac.Rem. Code, §132.001 - §132.003.
                                         ·,&-h
Executed on this ~!?rCJ.7    day of         /1    , 2015.
                                         ------------------

William E. Erickson


                         CERTIFICATE OF SERVICE


   Servic~     has been accomplished by sending a copy of this

instrument to the following address: Sharon Y. Chu (Asst.Dist.Attny.)

                                           1201 Franklin St .

                                           .Houston, Texas, 77002



William E. Erickson

3060 FM 3514 #1805402

Beaumont, Texas, 77705




                                    4.
\3 ) I



 \   \
                                WILLIAM ERICKSON
                              3060 FM 3514 #1805402
                              BEAUMONT, TEXAS, 77705



MR. RICK GONZALEZ (Attny at Law)
2008 RAINBOW DR.
HOUSTON, TEXAS, 77023

RE: REQUESTING ANSWERS FOR HABEAS CORPUS INVESTIGATION:

Dear Mr. Gonzalez;        (Greetings)

   I am in process of conducting an investigation and evaluation
of some potential claims to be pursued on an art. 11.07, Writ
of Habeas Corpus, and I would like for you to answer the included
questi6ns at your earliest convenience, or by the end of
 ~-   i- 15            , if possible. Thank you for your assistance
in this matter.


Best Regards;            1




 1/~f: f¥h/
WILLIAM ERICKSON

                               ATTORNEY QUESTIONS


A. The Court of Appeals for the 14th District of        T~xas   held
that you f~iled to preserve error, by failing to object to the
trial court sentencing me in the absence of a complete, statutorily
required PSI Report, whereas, the report excluded: {1) a proposed
client supervision plan, {2) a drug and alcohol evaluation,
and {3) a psychological evaluation. See: Cause ~o. 14-12-00767-CR.
See also:     (RR~I,   p.S)




                                        1.
  QUESTION ONE: Do you believe the PSI Report in my case should
had contained a PROPOSED CLIENT SUPERVISION PLAN for the iudge's
review/determination of sentence? If not, please state your
reason{s):




  QUESTION TWO:      In retrospect, do you believe you should had
obiected to the trial court sentencing me in the absence of
a Proposed Client Supervision Plan in the PSI Report? If not,
please state your reason(s)     for not obiecting:




  QUESTION THREE: Do you believe the PSI Report in      mi   case
should had contained a DRUG and ALCOHOL EVALUATION Report for
the judge's review/determination of sentence, since evidence
existed that suggested drugs and/or alcohol may could had contributed
to the commission of the alleged offense? If not, please state
your reason(s):




   QUESTION .FOUR:    In retrospect, do you believe you should had
objected to the trial court sentencing me in the absence of
a Drug and Alcohol Evaluation Report in the PSI Report based
on the facts of this case? If not, please state your reason(s)
for not objecting:




                                    2.
QUESTION FIVE: Do you believe the PSI Report 1n my case should
had contained a PSYCHOLOGICAL EVALUATION Report for the judge's
review/determination of sentence? If not, please state your
rea~on{s):




QUESTION SIX: In retrospect, do you believe you should had
objected to the trial court sentencing me in the absence of
a Psychological Evaluation Report in the PSI report, since
evidence existed that I was diagnosed with       ~1).   Attention-Deficit
Hyperactivity Disorder,     ~2).   Bipolar-Disorder, and (3). Panic
Disorder with Agoraphobia? If not, please state your reason{s)
for not objecting:




B.   During the punishment phase,      (PSI Hearing), the State called
the following witnesses to provide Victim Impact Statements
prior to the   Co~rt's   sentence or pronouncement of sentence:
1. RONALD AINSWORTH,     2. ELIZABETH AINSWORTH, and 3. NICOLE HIDALGO

sea: PSI Hearing, dated 8-22-12

QUESTION ONE: Do you believe the Trial Court erred by allowing
these witnesses to provide their Victim Impact Statements in
testimony form,   PRIOR to the Court's sentence of me or pronouncement
of sentence? If not, please state your reason(s):




                                       3
QUESTION TWO: In retrospect, do you believe you should had
obj~cted    to the State's presentment of these witnesses Victim
Impact Statements prior to the Court sentencing me, or pronouncing
sentence? If not, please state your         reason~s)    for not objecting:




C.     The record reveals that during the admittance of my guilty
plea before the Honorable Randy Roll, on April 30, 2012, a "LIFE
SENTENCE," with the initials R.R., was written on the guilty
plea form. The Court of Appeals for the 14th District of Texas,
in addressing this issue, held this issue was not objected too
rrior to sentencing, thus, was waived for appellate review.
See:    (C.O.A. No. 14-12-00767-CR)

QUESTION ONE: Do you believe      th~   Honorable Randy Roll erred
by making a notation of a predetermined "LIFE" sentence before
a punishment hearing was conducted and evidence determined?
If not, please state your      reason~s):




QUESTION TWO: Do you believe that the hand writing of the "LIFE
SENTENCE'' notation matches the Hon. Randy Roll's signature on
the same    ~ocument?   If not, please state your       reason~s):




                                        4
QUESTION THREE: In retrospect, do you believe you should had
objected to the Honorable judge, Randy Roll, making a       predetermined.:~,~

sentence of "LIFE" before the punishment hearing was conducted
and evidence reviewed? If not,     please state your reason(s) for
not objecting:




D. Prior to advising me to plead guilty to the offense of murder,
you were aware that each alleged eyewitness to the alleged
offense provided police with a different version of events,
and one witness, EUGENE HOLLAND,. told police I shot Mr. Ricardo
Hidalgo after Ricardo reached for his gun inside a table drawer.


QUESTION ONE: Do you believe I should had been made aware of
the witnesses conflicting statements made to police prior to
advising me to plead guilty to the murder charge and hope for
mercy of the court? If not, please state your reasons I was
not made aware of these exculpatory facts:




QUESTION   TWO~   Do you believe each eyewitness to the alleged
offense should had been independently investiqated and interviewed
for defense purposes? If not,     please state your reason(s) for
not conducting an independent investigation and interview of
each alleqed eyewitness to the alleged offense:




E. Prior to the punishment phase,       I requested several character
witnesses to speak on mv behalf (e.g. mother, wife, etc.), however,
you advised me that a support letter written by each individual
would be the best strategy for time purposes.



                                   5.
QUESTION ONE: Do you believe you should have interviewed any
of the character witnesses in which you received support letters
from for defense purposes? If not,    please state your reason(s)
for not interviewing each character witness who provided a
support letter on my behalf:




QUESTION TWO: Do you believe you should had conducted an investiqation
into my mental history, after discoverinq I    had been admitted
into two different mental health faculties due to my severe
mental defects? If not,   please state your reason(s)    for not
conductinq an investiqation into my mental health history:




QUESTION THREE: Do you. believe that you should had     re~uested

the appointment of a mental health expert for    evaluati~n   purposes
and defense purposes after learn.inq. of my mental health history
through the support letters,    jail doctors, and myself? if not,
please state your reason(s)    for not seeking and obtaininq a
mental health expert for evaluation and/or defense purposes:




     Please,be advised that each of the above questions needs
to be answered under oath, sworn to/by a JltitlARY. PUBLIC of the
State of Texas. I sincerely THANK YOU for your assistance in
answering these vital questions.

Respectfully Submitted;

 JjJ1/Iu#(
 r       ~
             giLt d~
William Erickson.
                   .



3060 FM 3514 #1805402
Beaumont, Texas, 77705           6.